                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                PADUCAH DIVISION

JERMAINE ALEXANDER SYDNOR                                                           PLAINTIFF

v.                                                        CIVIL ACTION NO. 5:20-CV-P1-TBR

JENNIFER DANIEL                                                                   DEFENDANT

                                  MEMORANDUM OPINION

       This is a pro se civil rights action brought by a convicted prisoner pursuant to 42 U.S.C.

§ 1983. The Court has granted Plaintiff Jermaine Alexander Sydnor leave to proceed in forma

pauperis. This matter is before the Court for screening pursuant to 28 U.S.C. § 1915A. For the

reasons set forth below, this action will be dismissed.

                                                 I.

       Plaintiff is incarcerated at the Christian County Detention Center (CCDC). He brings this

action against Jennifer Daniel, the substance abuse counselor at CCDC, in both her official and

individual capacities.

       In the complaint, Plaintiff writes as follows:

       Jennifer Daniel violated my constitutional right to a hostal harressing, and
       discridistriory free substance abuse program experience and environment.
       November 27, 2019 approx. 11:30 a.m. while accompanied by her spouse to her
       group Ms. Daniel requested “Q” (Sgt.-at-Arms) to come take me to scrub the
       outside recreational walls while following the instruction of the Sgt-at-Arms
       Jennifer Daniel abandoned her group and proceeded to use provoking speech
       towards me to the point where I turned my back to her to avoid [illegible] . . . and
       faced “Q (the Sgt-At-Arms). Jennifer Daniel refused to allow us to pass her to go
       scrub the wall while raising her voice. Jennifer Daniel before I was permitted to
       enter the program stated, “ ” she was going to call Judge [illegible] (The Judge who
       granted my Judge’s bed) and tell “him she wasn’t putting up with me.” Once
       granted into the program I was informed by Mr. Leon I wasn’t in a Judges bed then
       my first group Jennifer Daniel singled me out by requesting me to set up front
       beside her and then divulge experiences of our drug uses together that she
       embellious to purposely negatively effect my image and increase her own. The
       second incident occurred approx. my third week into the program. (Approx Aug.
       31, 2019) Ms. Michelle had just returned back to work after a successful
        hospitalization that would require some post operational recovery time. I wrote a
        short letter to welcome Ms. Michelle back to the program. I’ve not known Ms.
        Michelle preious to my enrollment in the substance abuse program in [CCDC]. . . .
        So I wrote in a short letter form address to Ms. Michelle Last Name; at the time the
        communication was being created, other participants provided her last name. That
        only provided a message that only contained well-wishing, congratulations on her
        return, my looking forward to her and I working together on furthering my sobrity.
        (Recently the original letter was giving to Michelle to copy so a duplicate could be
        provided with this claim, however; according to Michelle someone stole it off her
        desk which delayed this process. Because of the current chain of events the letter
        is void. The note in its original form can be sumited for examanation.

        As relief, Plaintiff seeks damages and injunctive relief in the form of being placed “back

in Program, w/credit for 2 months w/ same slot placement “Judge Bed)”; a limitation on

Plaintiff’s curricular activities with Defendant; and a requirement that Defendant attend

“additional ethics and racial equality classes.”

                                                   II.

        When a prisoner initiates a civil action seeking redress from a governmental entity,

officer, or employee, the trial court must review the complaint and dismiss the complaint, or any

portion of it, if the court determines that the complaint is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601, 604

(6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007).

        In order to survive dismissal for failure to state a claim, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). “[A] district court must (1) view the complaint



                                                    2
in the light most favorable to the plaintiff and (2) take all well-pleaded factual allegations as

true.” Tackett v. M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing

Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009) (citations omitted)). “But the district

court need not accept a ‘bare assertion of legal conclusions.’” Tackett, 561 F.3d at 488 (quoting

Columbia Natural Res., Inc. v. Tatum, 58 F.3d 1101, 1109 (6th Cir. 1995)). “A pleading that

offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action will

not do.’ Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555, 557).

       Although this Court recognizes that pro se pleadings are to be held to a less stringent

standard than formal pleadings drafted by lawyers, Haines v. Kerner, 404 U.S. 519, 520-21

(1972); Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir. 1991), “[o]ur duty to be ‘less stringent’

with pro se complaints does not require us to conjure up unpled allegations.” McDonald v. Hall,

610 F.2d 16, 19 (1st Cir. 1979) (citation omitted). And this Court is not required to create a

claim for Plaintiff. Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975).

To command otherwise would require the Court “to explore exhaustively all potential claims of a

pro se plaintiff, [and] would also transform the district court from its legitimate advisory role to

the improper role of an advocate seeking out the strongest arguments and most successful

strategies for a party.” Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985).

       “Section 1983 creates no substantive rights, but merely provides remedies for

deprivations of rights established elsewhere.” Flint ex rel. Flint v. Ky. Dep’t of Corr., 270 F.3d

340, 351 (6th Cir. 2001). Two elements are required to state a claim under § 1983. Gomez v.

Toledo, 446 U.S. 635 (1980). “[A] plaintiff must allege the violation of a right secured by the

Constitution and laws of the United States, and must show that the alleged deprivation was



                                                  3
committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

“Absent either element, a section 1983 claim will not lie.” Christy v. Randlett, 932 F.2d 502,

504 (6th Cir. 1991).

        Upon review of the complaint, and accepting Plaintiff’s allegations as true, the Court can

discern no violation of a right secured by the Constitution or other laws of the United States.

Thus, the Court will dismiss this action for failure to state a claim upon which relief may be

granted.

                                                III.

        The Court will enter a separate Order of dismissal consistent with this Memorandum

Opinion.

Date:   February 27, 2020




cc:     Plaintiff, pro se
        Defendant
        Christian County Attorney
4413.011




                                                 4
